Title: Thomas Jefferson to William C. Rives, 28 January 1819
From: Jefferson, Thomas
To: Rives, William Cabell


          
            Dear Sir
            Monticello
Jan. 28. 19.
          
          I sincerely join in the general joy on the passage of the University bill, and by such majorities as bespeak a friendly patronage hereafter. in a letter of this date to mr Cabell I have requested him to send me a copy of the bill that the visitors may meet and do at once what the law permits them to do, as the season for engagements is rapidly passing off. but we shall fall miserably short in the execution of the large plan displayed to the public. on a careful review of our funds we shall be able this present year to add but two pavilions & their dormitories to the two now in hand, so as to provide but for 4. professorships of the ten proposed, and hereafter we can add but one annually; without any chance of procuring a chemical apparatus, an astronomical apparatus with it’s observatory, a building for a library with it’s library Etc. could not the legislature be induced to give to the University the derelict portions offered to the pauper schools & not accepted by them? I mean, for example, so much of the last year’s 45,000.D. as has not been called for, and so much of this year’s 65,000.D. as shall not be called for. these unclaimed dividends might enable us to compleat our buildings, & procure our apparatuses, library Etc which once done, the institution might be maintained in action by a moderate annual sum. could it have any ill effect to try this proposal with the legislature? you who are on the spot can best judge. ever & affectionately
          
            Yours
            Th: Jefferson
          
        